Title: From George Washington to Burwell Bassett, 20 June 1773
From: Washington, George
To: Bassett, Burwell



Dear Sir
Mount Vernon June 20th 1773

It is an easier matter to conceive, than to describe, the distress of this Family; especially that of the unhappy Parent of our Dear Patcy Custis, when I inform you that yesterday removd the Sweet Innocent Girl into a more happy, & peaceful abode than any she has met with, in the afflicted Path she hitherto has trod.
She rose from Dinner about four Oclock, in better health and spirits than she appeard to have been in for some time; soon after which she was siezd with one of her usual Fits, & expird in it, in less than two Minutes without uttering a Word, a groan, or scarce a Sigh.—this Sudden, and unexpected blow, I scarce need add has almost reduced my poor Wife to the lowest ebb of Misery; which is encreas’d by the absence of her Son (whom I have just fixed at the College in New York, from whence I returnd the 8th Instt) and want of the balmy Consolation of her Relations; which leads me more than ever to wish she could see them, and that I was Master of Arguments powerful enough to

prevail upon Mrs Dandridge to make this place her entire, & absolute home. I should think, as she lives a lonesome life (Betcy being Married) it might suit her well, & be agreeable, both to herself & my wife, to me most assuredly it would.
I do not purpose to add more at present, the end of my writing being only to inform you of this unhappy change. Our Sincere Affections are offerd to Mrs Bassett, Mrs Dandridge, & all other Friends & I am very sincerely Yr Obedt & Affecte Hble St

Go: Washington

